                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MKM:MKP/TH                                          271 Cadman Plaza East
F. #2017R01840                                      Brooklyn, New York 11201



                                                    January 4, 2019

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Keith Raniere, et al.
                       Criminal Docket No. 18-204 (S-1) (NGG) (VMS)

Dear Judge Garaufis:

                 The government respectfully submits this letter to clarify for the Court its
position, as articulated to the defendants before they requested a two-day extension of the
deadline to file their motions related to severance and suppression (DE 261). As the Court is
aware, the current motion schedule was based on a joint submission by the parties and was
purposely staggered in light of the compressed pretrial schedule sought by the defendants. The
government has no objection to the defendants’ request for an extension, as long as the due dates
for the government’s motions move correspondingly. Thus, in response to the defendants’
request, the government proposed that all current due dates be moved by two days. Defendants
responded that this would “complicate matters among ourselves and the Court.” The
government then proposed a schedule that would have had no effect on the Court’s calendar, as
all motions would have been fully briefed by the dates previously ordered. The defendants never
responded to this proposal and instead submitted the instant motion.

                The defendants’ proposal would unfairly prejudice the government by
reducing the time between the due date for its opposition to the defendant’s motions and the due
date for its motion to admit enterprise and other act evidence. Therefore, the government
respectfully requests that the defendants’ motion be denied or that the other motion deadlines be
revised to cure the prejudice to the government, which would be most easily accomplished by
moving all deadlines by two days.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/ Moira Kim Penza
                                                  Moira Kim Penza
                                                  Tanya Hajjar
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Counsel of Record (by ECF)




                                              2
